                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEFFREY SCOTT ROSE,                                Case No.18-cv-02242-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER DISMISSING ACTION FOR
                                                 v.                                         FAILURE TO PROSECUTE
                                   9

                                  10     NANCY A BERRYHILL,                                 Re: Dkt. No. 14
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Jeffrey Rose filed this lawsuit pursuant to 42 U.S.C. § 405(g) seeking judicial

                                  14   review of the final decision by the Commissioner of Social Security (“Commissioner”) denying

                                  15   his benefits claim. On July 20, 2018, the Commissioner answered Plaintiff’s complaint and filed

                                  16   the certified administrative record triggering Plaintiff’s deadline to move for summary judgment.

                                  17   (Dkt. Nos. 7, 12 & 13.) Plaintiff, however, failed to file his motion within 28 days and failed to

                                  18   seek an extension of time to do so. The Court reviewed the other cases in which Plaintiff’s

                                  19   counsel, Kenneth Collins, was counsel of record, and discovered that it appeared that Mr. Collins

                                  20   had died. See Kotera v. Berryhill, No. 18-297 SK, Dkt. No. 19 (N.D. Ca. Aug. 31, 2018); Huff v.

                                  21   Berryhill, No. 17-4520 RMI, Dkt. No. 27 (N.D. Cal. July 9, 2018).

                                  22          Accordingly, on September 27, 2018, the Court issued an order directing Plaintiff to file a

                                  23   notice of intent to proceed pro se or substitute in new counsel by October 31, 2018. (Dkt. No. 14.)

                                  24   Plaintiff was advised that he could consult the Legal Help Desk for assistance regarding this action

                                  25   and that if he failed to respond to the Order the action could be dismissed for failure to prosecute.

                                  26   The Order was served on Plaintiff at the address contained in the Certified Administrative Record

                                  27   as well as at the address on file with the Court. To date, Plaintiff has not responded to the Order

                                  28   or communicated with the Court in any way.
                                   1          The Court therefore DISMISSES this action WITHOUT PREJUDICE for failure to

                                   2   prosecute. See Fed. R. Civ. Pro. 41(b).

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 16, 2018

                                   5

                                   6
                                                                                            JACQUELINE SCOTT CORLEY
                                   7                                                        United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
